Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Application filed 01/29/2019 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending, and fully considered.

Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claim 1, the most related prior art is JP 2008-086996 A (herein known as JACOBSON).  

With regard to claim 1, JACOBSON teaches a filter membrane, comprising:, especially at abstract
a membrane having a plurality of through holes configured to selectively separate a specific material from other materials in a processing medium, the membrane comprising a first layer 102, a second layer 104 and a third layer 106 formed such that the first layer has a first surface configured to be supplied with the processing medium, the third layer has a second surface on an opposite side with respect to the first surface of the first layer, and the second layer is formed between the first layer and the third layer, especially at abstract, fig 12e, para 78.

and that each of the first concave portions has a bottom at the interface between the second layer and the first layer, the third layer includes a plurality of second convex portions and a plurality of second concave portions formed such that each of the second convex portions is formed from an interface between the second layer and the third layer toward the second surface and has a cross-sectional area parallel to the second surface gradually decreasing toward the second surface, and that each of the second concave portions has a bottom at the interface between the second layer and the third layer and has a larger area than each of the first concave portions,
the third layer is formed such that the second convex portions are formed to surround the second concave portions and connected to one another,
the second layer has a plurality of through holes connecting the second concave portions and a first set of the first concave portions,
and the first concave portions includes a second set of the first concave portions formed in regions opposing the second convex portions such that the 


Regarding instant claims 2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776